Citation Nr: 0309843	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  00-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left hand with amputation of the index 
and middle fingers, ankylosis of the ring finger and 
degenerative changes, currently evaluated at 40 percent. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left leg with shortening of the leg, 
neuropathy, adherent scars, nerve involvement, hammering of 
the toes and hallux rigidus, currently evaluated at 40 
percent. 

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right shoulder with injury to Muscle 
Group III, currently evaluated at 20 percent. 

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right foot with injury to Muscle Group 
X, currently evaluated at 10 percent. 

5.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied the benefits sought on appeal.  
The veteran, who had active service from December 1967 to 
March 1970, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  

The veteran's representative raised additional claims in the 
April 2003 informal hearing presentation.  Specifically, the 
veteran's representative raised claims for service connection 
for disabilities of the left knee and hip, evaluations for 
scars, donor site or otherwise, and a total evaluation based 
on individual unemployability due to service-connected 
disabilities.  However, these matters are not currently 
before the Board because they have not been prepared for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate action.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

In this case, the veteran's representative has pointed out 
that the RO did not apply the VCAA to the veteran's appeal.  
It is asserted that this procedural error must be rectified, 
especially in light of the fact that the RO failed to obtain 
VA outpatient treatment records that the veteran essentially 
requested be obtained in support of his claim.  The Board 
would observe that the adjudication in this case was largely 
completed prior to the enactment of the VCAA.  In this 
regard, the Statement of the Case was issued in August 2000 
and the veteran filed his Substantive Appeal that same month.  
The case was referred to the veteran's representative in 
September 2000 for completion of a VA Form 646.  

A statement from the veteran's representative dated in 
January 2001 indicated that while reviewing the veteran's 
claims file prior to completing a VA Form 646 it was noted 
the veteran had a pending claim for a total evaluation based 
on individual unemployability due to service-connected 
disabilities and requested that this issue be addressed prior 
to completion of the VA Form 646.  The record reflects no 
further action on the part of the veteran's representative or 
the RO until the claims file was transferred to the Board in 
June 2002 without addressing the VCAA or adjudicating the 
claim for individual unemployability.  

In addition, the veteran's representative has also raised two 
claims that it is asserted are inextricably intertwined with 
the issues currently on appeal.  Specifically, the veteran's 
representative asserts that the July 1970 rating decision was 
clearly and unmistakably erroneous in the evaluations 
assigned by that rating decision.  It is asserted that the 
evidence of record at that time demonstrated that the veteran 
had loss of use of his left hand and that he had severe 
muscle damage to Muscle Group III.  The Board notes that a 
favorable resolution of either issue would affect the issue 
currently before the Board.  For example, instead of an 
evaluation in excess of 20 percent for the veteran's right 
shoulder disability, the issue before the Board would become 
entitlement to an evaluation in excess of 30 percent for that 
disability.  As such, the Board agrees with the veteran's 
representative that these issues are inextricably intertwined 
with the current appeal and must be addressed prior to 
further appellate review.

With respect to the evidence, the Board notes that the 
veteran was afforded a series of VA examinations in June 2000 
to assess the severity of his service-connected disabilities.  
However, with the exception of the examination for the 
veteran's right foot, the Board finds that the examination 
reports contained incomplete, inconsistent or contradictory 
clinical findings that make evaluating the severity of the 
veteran's disabilities difficult, if not impossible.  For 
example, with respect to the veteran's left hand disability, 
the examination reports describe atrophy and weakness of the 
left hand, but do not in any way quantify the atrophy or 
weakness.  In addition, the examiner did not offer an opinion 
as to whether the left hand weakness was of such a severity 
to constitute a loss of use of the left hand.  With respect 
to the veteran's left leg disability the examination reports 
again describe atrophy and weakness of the left leg but do 
not quantify the degree.  In addition, at one point the 
veteran's left ankle was described as ankylosed, but at 
another point range of motion of the ankle in dorsiflexion 
and plantar flexion is described.  These clinical findings 
would appear to be inconsistent.  As for the veteran's right 
shoulder, there does not appear to be a description of the 
damage to Muscle Group III, including any resulting 
functional impairment.  Lastly, the examination of the lumbar 
spine contains limited clinical findings with respect to the 
range of motion, reporting only forward flexion and 
extension.  In addition, X-rays of the lumbosacral spine 
disclose the presence of a compression deformity of L1 and 
disc space narrowing, and it is not clear whether those 
clinical findings are associated with the service-connected 
disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claims under the 
VCAA and undertake any additional 
development deemed necessary.  This 
should include notifying the veteran of 
the provisions of the VCAA, including the 
division of responsibilities between the 
VA and the veteran in obtaining evidence.

2.  The RO should adjudicate claims for 
clear and unmistakable error in the July 
1970 rating decision in assigning 
evaluations for the veteran's left hand 
and right shoulder disabilities.  The 
veteran should be notified of the 
determination and of his appellate 
rights.  If a Notice of Disagreement is 
received and a Substantive Appeal 
following the issuance of a Statement of 
the Case, these issues should be included 
in the current appeal.  

3.  The RO should obtain all outpatient 
treatment records pertaining to the 
veteran from the Muskogee VA outpatient 
clinic.  

4.  The veteran should be afforded an 
examination of his left hand, left leg, 
right shoulder and low back to ascertain 
the severity and manifestations of those 
disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
report complaints and clinical findings 
in detail.  The examiner is also 
requested to report the following 
information with respect to each of the 
veteran's disabilities:

A.  Left hand.  The examiner should 
report complete range of motion 
findings for the left hand and 
quantify the degree of atrophy and 
weakness associated with the 
veteran's disability.  The examiner 
should also comment on the function 
remaining in the left hand and 
whether no effective function 
remains other than that which would 
be equally well served by an 
amputation stump at the site of the 
election below the elbow.  The 
determination should be made on the 
basis of actual remaining function 
of the hand, whether the acts of 
grasping, manipulation, etc., could 
be accomplished equally well by the 
amputation stump with prosthesis.  

B.  Left leg.  The examiner should 
report complete range of motion for 
the left ankle, and specifically 
indicate whether the left ankle is 
ankylosed or has remaining motion.  
The examiner should also quantify 
the amount of atrophy and weakness 
of the left lower extremity and the 
degree of any nerve involvement.  

C.  Right shoulder.  The examiner 
should report complete range of 
motion findings pertaining to the 
right shoulder and quantify the 
degree of muscle damage to Muscle 
Group III and any weakness of the 
right shoulder.  

D.  Low back.  The examiner should 
report complete range of motion 
findings pertaining to the lumbar 
spine and specify whether there are 
flare-ups of symptomatology that 
would produce additional functional 
impairment during those flare-ups.  
The examiner should also comment on 
whether the compression deformity 
of L1 and disc space narrowing 
between L2-3 reportedly shown on X-
rays taken in June 2000 are 
manifestations of the veteran's 
service-connected low back 
disability.  

Since it is important "that each 
disability be viewed in relation to its 
history (,)" 38 C.F.R. § 4.1, copies of 
all pertinent medical records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
adjudication and development, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




